Citation Nr: 0803198	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the creation of a debt due to overpayment of 
Chapter 31 subsistence allowance in the amount of $2,504.59 
was valid.

2.  Entitlement to a waiver of overpayment of Chapter 31 
subsistence allowance in the amount of $2,504.59.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active service from July 1982 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Roanoke, Virginia, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

At this juncture, the Board notes that there is some question 
as to the order in which the administrative decision of the 
RO, the notice of disagreement, statement of the case, and 
substantive appeal were received.  See 38 C.F.R. §§ 20.200, 
20.201.  However, the record indicates that the veteran has 
received notification of the relevant VA laws and 
regulations.  He has had an opportunity to present argument 
in his case and has done so.  The RO has reconsidered the 
veteran's appeal after the receipt of the veteran's most 
recent arguments.  The Board is unable to ascertain any 
additional benefit that the veteran may potentially receive 
by a remand of the issue of the validity of the debt.  
Therefore, as it cannot prejudice the veteran, the Board will 
proceed with adjudication of his claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The issue of entitlement to a waiver of overpayment of 
Chapter 31 subsistence allowance will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran was between periods of instruction in his 
vocational rehabilitation program from June 20, 2004 to 
October 2, 2004 due to an authorized absence for business 
travel.  



CONCLUSION OF LAW

The veteran was not entitled to receive vocational 
rehabilitation subsistence allowance from June 20, 2004 to 
October 2, 2004.  38 C.F.R. §§ 21.260, 21.266, 21.270 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006).  Regulations 
implementing the VCAA are located at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  Indeed, the veteran was 
provided with a VA notification letter in January 2006 that 
explained to him what was necessary to prevail in his claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court), has held that the duties to notify and assist 
contained in the VCAA are not applicable to cases involving 
the waiver of recovery of overpayment claims because the 
notice and duty to assist requirements are found in Chapter 
53 rather than Chapter 51 of Title 38 of the United States 
Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
It follows that because the statute at issue in this matter 
is found in Chapter 31 rather than in Chapter 51, the duties 
to notify and assist contained in the VCAA are not applicable 
to this claim.  Id. 

The veteran contends that the debt of $2,504.59 in Chapter 31 
vocational rehabilitation subsistence allowance is not valid.  
He does not dispute the amount of the debt, but rather argues 
that the debt should not be held against him.  The veteran 
apparently believes that when the failure of VA to make this 
adjustment for several months resulted in his receipt of 
extra money, he is entitled to keep the money because the 
overpayment was not his fault.  The veteran argues that he 
notified his VA counselor of his upcoming absence from school 
and that his absence was approved.  He believes that it was 
the responsibility of VA to adjust his allowance accordingly.  

The basic facts in this case are not in dispute.  In December 
2003, the veteran became a participant in a vocational 
rehabilitation program under Chapter 31, Title 38 of the 
United States Code.  The veteran was enrolled in a full time 
program of study through an online university.  His first 
class began on February 11, 2004.  

As a student enrolled through the vocational rehabilitation 
program in a full time course of study, the veteran was 
entitled to receive a subsistence allowance.  See 38 C.F.R. 
§ 21.260.  He was in fact in receipt of a subsistence 
allowance throughout the 2004 school year.  Prior to the 
receipt of this allowance, the veteran signed a December 2003 
letter pertaining to how to prevent Chapter 31 overpayments.  
This letter notified the veteran that he was to inform VA if 
there was any change in his situation, including his status 
as a full time student.  It also notified the veteran that if 
he received a check the month following a change in status 
and the amount was unchanged, he should make sure he was 
entitled to the entire amount before negotiating it. 

In April 2004, the veteran notified his VA counselor that he 
would be required to travel overseas by his employer, and 
that he would have to take a break from school for the 
semester beginning May 12 and ending August 10.  The veteran 
was informed that this would constitute an approved leave of 
absence, and that it would not affect his status in the 
vocational rehabilitation program.  

Subsequent records reveal that the veteran continued to 
attend school as a full time student for the quarter 
beginning May 12, 2004 and ending June 19, 2004.  He then 
began the travel required for his work, which resulted in his 
missing the quarters scheduled from July 4, 2004 to August 
10, 2004, and August 11, 2004 to September 18, 2004.  After 
his return from his business trip, the veteran resumed school 
on a full time basis on October 3, 2004.  A VA Form 22-1999b, 
Notice of Change in Student Status was not completed by VA 
until January 2005.  This form states that the veteran was on 
an approved leave of absence from July 4, 2004 to October 3, 
2004, but that he had returned to school on October 3, 2004 
and attended all subsequent terms to date.  

February 2005 emails between the veteran and his VA counselor 
show that the veteran inquired about the status of his 
monthly subsistence allowance.  The VA counselor replied that 
he would soon be receiving a large check.  However, the 
counselor also noted that due to the school's failure to send 
verification that the veteran had taken a leave of absence, 
an overpayment had occurred and a debt had been created.  The 
veteran was notified that he should not spend the check he 
was to receive, as he would have to use it to repay the 
overpayment debt.  

The veteran was notified in a February 2005 letter that his 
change in status had resulted in a reduction in his 
subsistence allowance for the period in which he had not been 
in school, and that this reduction had resulted in an 
overpayment of $2,504.59.  The veteran was also informed that 
he would have to repay the debt that had been created by this 
overpayment.  The veteran requested a waiver of this debt in 
March 2005, and the current appeal ensued.  

After the veteran's return to school in October 2004, he 
continued his studies on a full time basis and completed his 
degree on August 9, 2005.  

The provisions of 38 C.F.R. § 21.260 include a long 
description of the amount of subsistence allowance to be paid 
to a veteran in vocational rehabilitation under a variety of 
circumstances.  However, these circumstances do not include 
payment during a period of absence in which the veteran is 
employed on a full time basis in a position that is not a 
part of his program of vocational rehabilitation.

Under 38 C.F.R. § 21.266, there are several special 
conditions in which a subsistence allowance may also be paid.  
These include payments to veterans during hospitalizations, 
payment while in a specialized rehabilitation facility, 
payment while enrolled in an on-job program that pays no or 
minimal salary, payment while in an extended evaluation and 
independent living program, and certain payments during on 
the job training.  The record does not show that any of these 
special conditions are applicable in this case, and the 
veteran does not contend otherwise.  

The provisions of 38 C.F.R. § 21.270 address payment of 
subsistence allowance during leave and between periods of 
instruction.  Payment during leave may be made if the leave 
is for medical services on an outpatient basis, for a 
hospitalization, or while receiving service department or 
retained pay while not on active duty.  38 C.F.R. 
§ 21.270(a).  None of these circumstances apply to the 
veteran.  Payment for intervals between periods of 
instruction is also authorized.  However, none of these 
periods may exceed either a full month or 30 calendar days.  
The veteran was between periods of instruction for over three 
months.  Therefore, payment under this provision is not 
authorized.  38 C.F.R. § 21.270(b).  Finally, payment for 
weekends, legal holidays and their customary vacation 
periods, and for periods in which a school is closed for 
emergency reasons may be made.  Once again, none of these 
exceptions apply to the veteran, and they do not provide a 
basis for payment of subsistence allowance.  38 C.F.R. 
§ 21.270(c).  

The Board concludes that the creation of the debt due to 
overpayment of vocational rehabilitation subsistence 
allowance was valid.  It is undisputed that the veteran was 
on authorized absence from his studies during the summer of 
2004.  He was not in school during the period from June 20, 
2004 to October 2, 2004.  It is also undisputed that the 
reason for the veteran's authorized absence was a business 
trip.  There is simply no provision that provides for payment 
of a subsistence allowance when the veteran is on authorized 
leave due to full time paid employment that is not part of 
his vocational rehabilitation program.  Therefore, the 
veteran received and, in spite of warnings, kept money to 
which he was not entitled.  This money is a valid debt owed 
to VA. 


ORDER

The creation of a debt due to overpayment of Chapter 31 
subsistence allowance in the amount of $2,504.59 is valid, 
and the appeal is denied. 

	(CONTINUED ON NEXT PAGE)


REMAND

The veteran's March 2005 notice of disagreement states that 
he should not be required to repay his debt and requests that 
it be relieved.  He argues that the fault for the creation of 
the debt lies entirely with VA and that this absolves him of 
any responsibility to repay the debt.  The Board interprets 
this as a request for a waiver of the debt created by the 
overpayment of Chapter 31 subsistence allowance in the amount 
of $2,504.59.  The RO has not yet addressed this matter.  
Therefore, in order to protect the veteran's right to due 
process, it must be remanded for their initial consideration 
of waiver, to include the provisions of 38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963 (2007), and 38 C.F.R. § 1.965 
(2007).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further notes that the claims folder does not 
contain any financial information for the veteran.  This 
information is vital in considering entitlement to a waiver 
of overpayment.  Therefore, an effort to obtain a current 
Financial Status Report must be made.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a Financial Status Report form.  He 
should be notified of the importance of 
this form to his claim and the 
consequences of the failure to return 
the form.  He should then be allowed 
time to complete the form and return it 
to the RO.  The completed form should 
be placed in the claims folder.  

2.  The veteran's entitlement to a 
waiver of the $2,504.59 debt should be 
adjudicated.  All pertinent laws and 
regulations should be considered, 
including 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963 and 38 C.F.R. § 1.965.  

3.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


